Citation Nr: 0608720	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for schizoaffective 
disorder, depressed type with anxiety, currently evaluated as 
50 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which granted an increased rating of 50 percent for 
schizoaffective disorder depressed type with anxiety, 
effective February 26, 2001.  The veteran was scheduled for a 
May 2003 RO hearing, but failed to appear.  She also was 
scheduled for an August 2004 Board hearing, but withdrew her 
request in July 2004, and did not indicate any desire to re-
schedule.

In September 2004, the Board remanded this case for 
additional development, which subsequently was accomplished; 
thus, this case is properly before the Board.


FINDINGS OF FACT

The veteran's schizoaffective disorder is currently 
manifested by complaints of audio and visual hallucinations, 
problems with concentration, memory, decision-making, and 
social withdrawal, objective findings of depression with 
psychotic features, difficulty with usual work changes in 
routine work settings, inability to name the current 
president, passive suicidal thoughts without any current 
plans, and a GAF score range from 48 to 60.


CONCLUSION OF LAW

Resolving all doubt, the criteria for a 100 percent 
evaluation for schizoaffective disorder, depressed type with 
anxiety have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, 4.132, 4.130, Diagnostic Code 9413 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally granted service connection for 
schizophrenic reaction in June 1975, assigning a 50 percent 
rating, effective April 3, 1975.  In June 1977, the RO 
decreased the disability rating for schizophrenic reaction to 
30 percent, effective October 1, 1977.  Subsequent claims for 
increased evaluations were denied in February 1998 and 
February 2001.  In May 2002, the RO granted an increased 
rating of 50 percent for her schizoaffective disorder, 
effective February 26, 2001.  The veteran appeals this 
action.

Specifically, she stated that she was unable to work due to 
mental health reasons.  She also noted that most of her time 
was spent in her house and that she only ventured out when 
absolutely necessary.  She indicated that she had an increase 
in night terrors and that leaving the house and being around 
others had become more difficult.  She noted that she rarely 
saw family and had no friends and that in public she was 
overwhelmed with anxiety.  In sum, she contends that the 
level of her schizoaffective disability is higher than 
warranted by a 50 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

VA medical records dated from December 2000 to November 2001 
show ongoing psychiatric treatment with findings of major 
depression with psychotic features.  The veteran also 
consistently admitted to audio and visual hallucinations.

An April 2001 private psychiatric report shows problems with 
concentration, memory, and overwhelming anxiety.  The veteran 
reportedly had worked at VA in a clerical position for 12 
years and had been off work since December 2000, as she would 
get confused, had difficulty dealing with people, and was 
unable to carry out orders.  She also had days when she could 
not get up to go to work.  The psychiatrist noted that 
apparently her doctor would not release her for work because 
of her increased panic attacks, confusion, and not being able 
to remember.  The veteran stated that she was referred for 
one-on-one counseling at her request because of sexual trauma 
that occurred while she was in the military.  She admitted to 
hearing voices telling her to kill herself and also had three 
to four suicide attempts by overdosing.  Her only form of 
entertainment was watching television; she stayed alone at 
home and did not drive much; she also did not have any 
friends.  The mental status examination showed she was 
appropriately dressed and had good eye contact.  She was 
alert and quite anxious, visibly shaking.  Her speech was 
coherent and relevant; her affect was appropriate but 
blunted; and she was oriented to time, place, and person.  
Her thought-process was goal-oriented; memory and 
concentration were fair; and insight and judgment were 
adequate to care for herself.  The psychiatrist found that 
she was able to understand, carry out, and remember simple 
instructions but that she would have difficulty with 
persistence and pace because of her depressive symptoms and 
post-traumatic stress symptoms.  She also would have 
difficulty with co-workers, supervisors, the public, and 
accommodating herself to usual work changes in routine work 
settings because of the above-stated reasons.  The Axis I 
diagnosis was major depressive disorder with psychotic 
features, post-traumatic stress disorder, chronic and 
recurrent, and history of polysubstance abuse in remission.  
Her current GAF score was 50.

A November 2001 VA psychology report shows the veteran was 
admitted into domiciliary care with complaints of increased 
anxiety after her retirement from VA in January 2001.  The 
veteran reported having been raped in the military and 
attending outpatient therapy after her first suicide attempt 
in 1973.  She denied current suicidal ideation; however, she 
stated she sometimes felt she did not have the energy to 
return to sober living.  She had no history of homicidal 
ideation.  She reported that during periods of drinking, she 
would get into a "rage" but denied a history of assaultive 
behaviors.  She noted that she was arrested for arson after 
starting a fire in the kitchen, jailed for three days, and 
released to a mental health unit.  The mental status 
examination showed the veteran was alert and cooperative with 
the evaluation.  She was oriented times four and well-
groomed.  Behaviorally, she was pleasant and talkative; her 
spontaneous speech was fluent and normal for rate, prosody, 
and volume.  Thought processes were coherent and linear.  She 
reported an increase in memory problems, beginning in 1999.  
Her mood was "sad" in the last several weeks but affect was 
broad.  She reported that after periods of stress, she would 
hallucinate on average three times per week.  Since 
admission, she denied auditory or visual hallucinations or 
paranoid ideations.  She also denied a history of 
grandiosity.  Her judgment and insight were fair; but she 
reported poor impulse control, significant night terrors, and 
fearfulness of others.  She denied significant cognitive 
impairment, and reported a history of fatigue, irritability, 
and agitation, as well as problems with concentration and 
decision-making.  She denied restlessness, current suicidal 
or homicidal ideation, and periods of hypomanic episodes.  
The Axis I diagnosis was major depressive disorder, 
recurrent, chronic; history of substance-induced psychotic 
disorder; and alcohol dependence in controlled environment.  
Her current GAF score was 60. 

A February 2002 VA discharge examination report notes a 
history of four suicide attempts and hearing voices telling 
her to "go to sleep and it will be okay."  On admission, 
she claimed that she was feeling sad, but denied suicidal or 
homicidal ideations, or auditory hallucinations.  She noted 
memory problems since retirement and crying spells every two 
to three months.  The Axis I discharge diagnosis was post-
traumatic stress disorder, depression, and substance abuse.  

March 2002 VA clinical records show increased symptoms of 
anxiety and depression since leaving the domiciliary.  The 
veteran reported excessive sleep, social withdrawal, and 
shakiness.  She had no recurrence of psychotic symptoms.  She 
admitted to thoughts of death, but denied thoughts of 
suicide.  She had complaints of memory problems and could not 
remember individual names.  She also indicated that large 
groups overwhelmed her and that she had episodes every three 
months, associated with memory loss, shaking, and fear.

An April 2002 VA psychology progress note shows the veteran 
experienced auditory hallucinations at night and felt the 
presence of another person.  Objectively, she was neatly 
groomed and her demeanor was cooperative, but reticent and 
cautious.  Her eye contact was intermittent; and psychomotor 
behavior was unremarkable.  Her mood was sad and anxious, and 
affect blunted.  Her thought process was coherent; and her 
thought content revealed continued occasional auditory and 
visual hallucinations.  The assessment was major depression 
with psychotic features and post-traumatic stress disorder.

A May 2002 QTC examination report shows the veteran was well-
dressed and reasonably groomed with no involuntary movements 
noted.  She also was cooperative without being suspicious or 
guarded.  The veteran reported that over the past two months, 
her depression had once again escalated to a level of 10 out 
of 10, with 10 being the worst.  She stated that in October 
2001 she broke her sobriety for a period of one week, causing 
her to become more depressed.  In addition, she married over 
the past two months and found it difficult to cope with a 
relationship.  Presently, she reported feeling depressed on a 
daily basis, and feeling worthless and hopeless.  She also 
reported crying spells, occurring three to four times per 
week and difficulty falling and staying asleep, which 
contributed to poor energy the following day.  She indicated 
that she was socially isolated and irritable, contributing to 
depression.  She also complained of memory and concentration 
deficits, losing track of thoughts in conversations, and 
forgetting where she left things and the day's agenda more 
than 50 percent of the time.  She noted that she had anxiety 
attacks, intensified by palpitations, trembling, shortness of 
breath, and diaphoresis, which occurred both, in response to 
stress and out of the blue, lasting three to four hours at 
time on a daily basis.  She complained of ongoing passive 
suicidal thoughts without any current plans, and a 
generalized fear of people, causing her to isolate in her 
house.  She reported that at night she heard someone calling 
her name, saw shadows of a man around her, and sensed the 
presence of others.  She did not describe any other frank 
delusions or hallucinations.  

Past psychiatric history showed that she stopped working as a 
VA health technician in January 2001 due to difficulty 
understanding directions, depression, and anxiety.  The 
current level of functioning showed she lived with her 
husband and was able to drive a car and move around 
independently.  She also was able to do all appropriate 
household chores and errands, as well as cooking.  She did 
not pursue any hobbies.  She was able to manage her own 
finances and dress and bathe independently.  The mental 
status examination showed the veteran was cooperative during 
the evaluation.  Her speech was of normal rate, rhythm, tone, 
and pressure.  She had good eye contact and was able to 
establish rapport with the examiner.  Her sensorium was 
clear; she was alert and oriented to time, place, person, and 
purpose.  Her recall was three of three objects after three 
minutes; and she was able to recall what was eaten the 
previous day, as well as her address and phone number.  Her 
long-term memory also was intact.  Evaluation of her fund of 
knowledge showed she was unable to name the current 
president, or the name the U.S. president back to George 
Bush, Sr.  Her affective status examination showed her mood 
was described as depressed and anxious; her affect was 
moderately congruent; and she had no suicidal or homicidal 
ideations.  Evaluation of reality contact showed she had no 
looseness of association, paranoid ideations, or delusions.  
She also had no auditory or visual hallucinations, no ideas 
of reference, no thought broadcasting or thought withdrawal, 
and no flight of ideas.

The veteran complained of difficulties with communications 
due to lack of concentration, generalized paranoia, nocturnal 
hallucinations, social isolation, and irritability.  She also 
complained of past suicidal thoughts without any current 
plans, and denied suicidal ideation.  She noted short-term 
memory impairment, continual depression and anxiety, and 
irritability due to depression.  She also indicated that 
insomnia contributed to poor energy the following day.  The 
examiner stated his belief that approximately 50 percent of 
her memory concentration deficits might be due to her history 
of drug and alcohol abuse and that the other 50 percent were 
due to her schizoaffective disorder with anxiety.  The 
veteran's most prominent ongoing complaints included social 
isolation, generalized paranoia, and insomnia, lack of 
energy, lack of memory concentration, anxiety attacks, and 
crying spells.  As a result, the examiner found that the 
veteran was unable to maintain employment as a health 
technician.  There had been no remissions from her depressive 
symptomatology over the past 12 months.  During the 
evaluation, she demonstrated moderate depression and anxiety 
and appeared to be near tears.  There were no behavioral 
disturbances and she carried on an articulate conversation 
without evidence of substantial memory or concentration 
impairment.  The Axis I diagnosis was schizoaffective 
disorder with anxiety, and alcohol and marijuana abuse in 
remission.  The GAF score with respect to post-traumatic 
stress disorder was 50 to 53; over the past year, it had been 
56.  

A later May 2002 VA mental health clinical note shows 
complaints of social isolation.  The veteran denied depressed 
mood and suicidal or homicidal ideation.  She was casually 
dressed and well-groomed.  She was mildly anxious and her 
thoughts were clear and coherent.  She denied suicidal or 
homicidal ideation or audio or visual hallucinations.  There 
was no evidence of paranoid ideation or delusions; and her 
judgment and insight was fair.  The assessment was major 
depressive disorder.

A July 2002 VA psychiatric record notes an Axis I diagnosis 
of PTSD, major depression with psychotic features, and 
alcohol dependence in remission, as well as a GAF score of 
48.

A November 2002 VA psychiatric consult note shows the veteran 
still heard voices, but not as much as she used to.  She 
stated that on one occasion she heard a voice, possibly 
God's, telling her that she was his daughter; at other times, 
voices told her she would be better off dead.  She worked as 
a clerk in the VA clinic until about two years ago when she 
left because of memory, anxiety, and panic attacks.  Mental 
status examination revealed that the veteran was neatly 
groomed and had flatness to her affect.  She was not overtly 
psychotic, although she described ongoing psychotic symptoms.  
She indicated that she did not like to go out and only went 
to medical appointments and the grocery store.  She also 
noted that sometimes she stayed in bed all day and could not 
remember things.  The diagnosis was schizoaffective disorder, 
depressed type; anxiety disorder, not otherwise specified; 
and alcohol dependence in remission.

VA medical records dated from December 2002 to October 2003 
show ongoing participation in group therapy.

An October 2003 VA psychiatric report shows the veteran was 
neatly dressed and groomed and stated that she had problems 
leaving her house, only going out for groceries.  She stated 
that she took her medication faithfully, but could not relax 
and go to sleep until the sun came up; then she slept most of 
the morning.  She also noted that she would walk into a room 
and forget why.  The examiner noted that the veteran was 
always anxious and that this could be why she was forgetting.  
She stated that she was not hearing any voices or seeing 
things and was comfortable with her medication as it was 
currently prescribed.  She appeared sad, and her affect was 
flat.  She indicated that she had not been suicidal lately.  
The diagnosis was schizoaffective disorder.

VA medical records dated from April 2004 to March 2005 show 
ongoing findings of schizoaffective disorder and changes to 
the prescription medications.

The veteran's schizoaffective disorder is currently rated as 
50 percent disabling under Diagnostic Code 9413.  38 C.F.R. § 
4.130.  Upon review, however, the Board finds that the 
veteran's psychiatric disorder meets the criteria for a 100 
percent rating.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9413.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

As previously shown, VA medical records dated from April 2001 
to November 2002 show ongoing complaints of audio and visual 
hallucinations, problems with concentration, memory and 
decision-making, and social isolation.  An April 2001 
psychiatrist also found that the veteran would have 
difficulty with accommodating herself to usual work changes 
in routine work settings.  Moreover, a May 2002 psychiatrist 
found that 50 percent of the veteran's memory deficits were 
due to her schizoaffective disorder and that she was unable 
to maintain employment as a health technician.  Evaluation of 
her fund of knowledge also revealed that she could not name 
the current president, or any president before George Bush, 
Sr.  She had a previous history of four suicide attempts; and 
although she denied current suicidal ideation, she complained 
of ongoing passive suicidal thoughts.  While she did not 
demonstrate audio and visual hallucinations or memory 
impairment during her examinations, the examiners 
consistently noted the veteran's description of 
hallucinations and made objective findings of depression with 
psychotic features, and further commented on her 
schizoaffective disorder causing her memory impairment.  The 
veteran does not meet all the criteria for a 100 percent 
rating, as the evidence does not show grossly inappropriate 
behavior, inability to maintain minimal personal hygiene, or 
disorientation to time or place.  However, as a whole, she 
has enough severe mental impairment to be considered totally 
socially and occupationally disabled.

Additionally, even though the veteran's GAF score range from 
60 to 48 suggests more moderate symptoms, these scores do not 
belie the finding of a 100 percent rating.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a Global Assessment of Function (GAF) score 
reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DSM IV, American Psychiatric Association (1994), 
pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51-
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Thus, the veteran's GAF score range indicates at 
least moderate, and at most serious impairment in social or 
occupational functioning, according to the DSM-IV. 

Overall, these findings, along with the aforementioned 
findings, are in favor of, or at least equibalanced in terms 
of determining whether a total disability rating is 
warranted.  As such, the benefit-of-the-doubt applies in 
favor of the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  Accordingly, the Board finds that the veteran's 
disability picture more closely approximates the criteria for 
a 100 percent rating for schizoaffective disorder, depressed 
type with anxiety; and claim for benefits is granted.  See 
38 C.F.R. § 4.7.

The Board has considered the veteran's increased rating claim 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. and notes that the veteran was 
not provided with notice of the laws governing degrees of 
disability and effective dates for granting VA benefits, 
pursuant to Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (Vet. App. March 3, 2006).  However, given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to an increased rating of 100 percent for 
schizoaffective disorder, depressed type with anxiety is 
granted, subject to the rules and monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


